NO.
12-05-00177-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
BENNYE BOYD SILER,                                  §     APPEAL FROM THE 4TH
APPELLANT
 
V.                                                                         §     JUDICIAL DISTRICT COURT OF
 
ROXIE FLETCHER & DEBORA FOSTER,
AS CO-TRUSTEES OF THE FLETCHER
FAMILY TRUST; ROXIE FLETCHER, 
INDIV. & AS BENEFICIARY OF THE          §     RUSK COUNTY,
TEXAS
FLETCHER FAMILY TRUST; KAREN
DUPAPE, ALAN FLETCHER, JOE BILL
FLETCHER, JACK FLETCHER, MARY
MARGARET FLETCHER, AND
REBECCA SILER YOUNG,
APPELLEES


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellant has filed a motion to dismiss this appeal,
and all other parties to the appeal have been given notice of the filing of
this motion.  In his motion, Appellant
represents that the parties have reached an agreement that disposes of all issues
presented for appeal.  Because Appellant
has met the requirements of Texas Rule of  Appellate Procedure 42.1(a)(1), the
motion is granted, and the appeal is dismissed.
Opinion
delivered November 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
                                                                     (PUBLISH)



















 



 
 
 
[COMMENT1] 
 
                                                COURT OF APPEALS
                     TWELFTH COURT OF
APPEALS DISTRICT OF TEXAS
                                                             JUDGMENT
 
                                                          NOVEMBER
16, 2005
 
                                                         NO. 12-05-00177-CV
 
                                                        BENNYE
BOYD SILER,
                                                                      Appellant
                                                                            V.
                                        ROXIE
FLETCHER & DEBORA FOSTER,
                                         AS
CO-TRUSTEES OF THE FLETCHER
                                            FAMILY
TRUST; ROXIE FLETCHER, 
                                             INDIV. & AS BENEFICIARY OF THE 
                                            FLETCHER
FAMILY TRUST; KAREN
                                          DUPAPE,
ALAN FLETCHER, JOE BILL
                                          FLETCHER,
JACK FLETCHER, MARY
                                                  MARGARET
FLETCHER, AND
                                                     REBECCA
SILER YOUNG,
                                                                     Appellees


                                                  Appeal from the 4th Judicial Court
                                         of Rusk County,
Texas. (Tr.Ct.No. 2003-106)
 


THIS CAUSE came to be heard on the
appellate record and the Appellant's motion to dismiss the appeal herein, and
the Court having heard and fully considered said motion is of the opinion the
same should be Granted.
It is therefore ORDERED, ADJUDGED and
DECREED by the Court that this appeal be, and the same is, Hereby Dismissed and that all costs of this appeal be,
and the same are, adjudged against the parties incurring same, and that this
decision be certified to the trial court below for observance.
By per curiam opinion.
Panel consisted of Worthen, C.J.,
Griffith, J., and DeVasto, J.




                                   THE STATE OF TEXAS
                          M A N D A T E
                                 *********************************************
 
TO THE 4TH JUDICIAL DISTRICT COURT OF
RUSK COUNTY, GREETINGS: 
 
Before our Court of Appeals for the 12th
Court of Appeals District of Texas, on the 16th day of November, 2005, the
cause upon appeal to revise or reverse your judgment between
 
                                                 BENNYE
BOYD SILER, Appellant
 
                                       NO.
12-05-00177-CV; Trial Court No. 2003-106
 
                                                            By per curiam opinion.
 
  ROXIE FLETCHER & DEBORA FOSTER, AS CO-TRUSTEES
OF THE FLETCHER
          FAMILY TRUST; ROXIE FLETCHER, INDIV. & AS BENEFICIARY OF
THE 
       FLETCHER
FAMILY TRUST; KAREN DUPAPE, ALAN FLETCHER, JOE BILL
                              FLETCHER,
JACK FLETCHER, MARY MARGARET
                                     FLETCHER, AND REBECCA SILER YOUNG,
                                                                      Appellees
 
was determined; and therein our said Court made its order in
these words:
 
“THIS
CAUSE came to be heard on the appellate record and the Appellant's motion to
dismiss the appeal herein, and the Court having heard and fully considered said
motion is of the opinion the same should be Granted.
 
It is therefore ORDERED, ADJUDGED and DECREED by the
Court that this appeal be, and the same is, Hereby Dismissed and
that all costs of this appeal be, and the same are, adjudged against the
parties incurring same, and that this decision be certified to the trial court
below for observance.”
 
WHEREAS, WE COMMAND YOU to observe the order of our said Court
of Appeals for the Twelfth Court of Appeals District of Texas in this behalf,
and in all things have it duly recognized, obeyed, and
executed.
 
WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of Appeals
for the Twelfth Court of Appeals District, with the Seal thereof affixed, at
the City of Tyler, this the ______ day of __________________, 200____.
 















 


CATHY S. LUSK,
CLERK
 
 
By:_______________________________
     Deputy Clerk





 [COMMENT1]J.17        DISMISSED  - 
With Prejudice on Appellant's Motion
 
            Appellant
pays costs of appeal.